Title: To Thomas Jefferson from George Muter, 20 December 1780
From: Muter, George
To: Jefferson, Thomas


War Office [Richmond], 20 Dec. 1780. A letter from Mr. Avery to TJ, concerning Golden Ward, was handed to Muter yesterday. Muter has no further evidence on Ward’s case than “the depositions enclosed from >Mr. Avery in his former letter.” Avery, Capt. Maxwell, and Muter are all of opinion that it will be best to discharge Ward and allow him to return to the Eastern Shore, “provided he immediately takes the oath of Allegiance to the State.” Countersigned: “In Council Dec. 20. 1780. Approved. Th: Jefferson.”
